                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILBERT WINCHESTER,                               Case No. 19-cv-02653-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER INSTRUCTING THE U.S.
                                                 v.                                        MARSHAL TO SERVE PROCESS
                                   9

                                  10     ADAM WARD, et al.,                                Re: Dkt. No. 10
                                                        Defendants.
                                  11

                                  12          Plaintiff Wilbert Winchester has filed a first amended complaint (dkt. 10) replacing the
Northern District of California
 United States District Court




                                  13   City of Oakland with the Oakland Housing Authority as a named defendant. The first amended

                                  14   complaint is otherwise substantially identical to the original complaint. The Court previously

                                  15   granted Winchester’s application to proceed in forma pauperis. At this time, and without

                                  16   prejudice to any argument that Defendants may raise after they are served and appear, no basis for

                                  17   dismissal under 28 U.S.C. § 1915(e)(2)(B) is apparent.

                                  18          Winchester has not yet filed a proposed summons for the Oakland Housing Authority.

                                  19   After Winchester does so, the Clerk is instructed to issue summons, and the United States Marshal

                                  20   is instructed to serve process (including the first amended complaint) on Defendants.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 23, 2019

                                  23                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  24                                                  Chief Magistrate Judge
                                  25

                                  26
                                  27

                                  28
